Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of claims 11-19 in the reply filed on 04/06/2021 is acknowledged. Claims 11-19 are currently under examination and the subject of the present Office Action. Claim 20 is withdrawn from consideration without traverse. 
As such, the restriction is made final.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/13/2020 has been considered here.

Specification
The disclosure is objected to because of the following informalities: Page 8, paragraph 0025 reads “it is considereddifficult to repeatedly” which should read “it is considered difficult to repeatedly”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating Alzheimer-type dementia via administering 3-4% hydrogen gas for 1 hour twice a day, does not reasonably provide enablement for the method of preventing any and all mild cognitive impairments or dementia via any and all routes of administration.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The enablement requirement is considered based on the following eight Wands factors (MPEP 21.64.01(a)): (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The breadth of the claims: The scope of the instant claims is broad and read on preventing and/or treating any and all forms of dementia via any and all forms of hydrogen gas as an active ingredient. Instant claim 11 claims “A method for preventing and/or treating dementia”, which is not enabled by the instant specification.
The nature of the invention: The claim invention is directed to a method of treating or preventing any and all forms of dementia via inhalation of hydrogen gas.
The state of the prior art and The level of predictability in the art: As set forth in “Evaluation of Dementia” (Geldmacher et al., 1996), dementia is a clinical syndrome characterized by acquired losses of cognitive and emotional abilities severe enough to interfere with daily functioning and the quality of life. The term does not imply a specific cause or pathologic process. More than 55 illnesses, some 
The amount of direction provided and The existence of working examples: The direction of the instant application is that the hydrogen gas at about 3-4% is administered to the patient for 1 hour twice a day, either just hydrogen is used or oxygen is used as well at half of the amount of hydrogen to treat patients with improvement after temporary deterioration and non-deterioration patients (see pages 8-9 of instant specification as filed). Further, the data shows that there were cases where the ADAS score was worse at the time of completion of treatment than at the start of treatment (see page 9 of instant 
There is no evidence in the specification that the instant invention is capable of working with any and all types hydrogen gas as an active ingredient to prevent any and all type of dementia. There is no mention or examples using the method to treat or prevent other types of dementia, only Alzheimer’s type. The only guidance and working example provided by the inventor comprises administering either hydrogen gas or a mixture of hydrogen gas and oxygen for 1 hour twice a day to patients who have Alzheimer’s type dementia. 
The quantity of experimentation needed to make or use the invention: Given the breadth of the claims and the data presented above, one of ordinary skill would have to undertake a burdensome amount of research to show how each and every form of hydrogen gas as an active ingredient would achieve the same functions when administered via inhalation to different subjects presenting any and all types dementia. It is not clear what specific embodiments would be required in order for one of ordinary skill in the art to practice the instant invention commensurate in scope with the claims.
The level of one of ordinary skill: The level of one of ordinary skill is high, i.e. advanced education and training. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 11, 14-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US PGPUB 20150272867 A1 (Lin, 2015; as submitted on IDS of 05/13/2020).
In regards to claims 11 and 18, Lin teaches a method of administering hydrogen gas via inhalation (see Lin, paragraph 0049-50) to treat Alzheimer’s disease (see Lin, abstract). 
In regards to claims 14-15, Lin teaches that the gas is a mixture of hydrogen and oxygen in a volume ration of 2:1 (see Lin, paragraph 0007). Further, Lin teaches that the second gas is selected from air or oxygen (see Lin, paragraph 0007). 
In regards to claims 16-17, Lin teaches an identical method of treating dementia as instantly claimed, the results of the method, such as a decrease in the ADAS-cog score as claimed in claims 16 and 17, would be the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20150272867 A1 (Lin, 2015; as submitted on IDS of 05/13/2020) as evidenced by NPL1 (Discontinuation of Cholinesterase inhibitors for the treatment of severe Alzheimer’s disease, 2014).
The teachings of Lin have been described supra. Further, in regards to claims 12-13, Lin does not directly teach a method in which 1 to 18.5% (v/v) is administered to a human for at least 10 minutes on prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, Lin teaches that “in practical application, the composition ratio of the first gas, the atomized medicine and the second gas can be adjusted according to the patient's situation” (see Lin, paragraphs 0049-50).

Lin does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Lin with a reasonable expectation of success to obtain the method of the instant claims.
A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. 
Further, in regard to claim 19, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to shift to a different treatment than the use of cholinesterase inhibitors or N-methyl-D-aspartate receptor antagonists, which are known in the art as treatment options for Alzheimer’s disease (see Lin, paragraph 0004), in order to prevent the deterioration of memory, worsening or development of behavioral symptoms, and the placement of additional demands on professional and unpaid caregivers (see NPL1, paragraph 2). It would be obvious to one with ordinary skill in the art to shift to a different treatment if the known treatments are not working. 
	
Double Patenting
Claim 11 of this application is patentably indistinct from claims 1 and 4 of Application No. 17/076165. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. application 17/076165. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims teach a method of treating dementia, which comprises administering hydrogen as an active to a patient in gas form.


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.A./Examiner, Art Unit 1611                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611